        Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 1 of 8



UNITED STATES DISTRICT COURT                                    .
                                                             ......
                                                                      _ _____ ·-·--
                                                                    - ~"--------.
                                                                            _....__ .

SOUTHERN DISTRICT OF NEW YORK                             ::,! u;_;_:; .: s:0r, Y
                                                          II DOCUMENT
 SERGEANTS BENEVOLENT ASSOCIATION
 HEALTH & WELFARE FUND, INDIVIDUALLY
 AND ON BEHALF OF ITSELF AND ALL
                                                       >;1 ;;:L ~CTf..O:'HCALL Y fl LED
                                                      )1: :--~~f'·
                                                      )li    ,.1...., • •-----A+-

                                                          ,i ,. . . ...
                                                                                            1~1!
                                                                                           Q /0
                                                                                                        -I
                                                                                                        f1


                                                                                  -'•""•----'
                                                                                 T,"T").                :!
 OTHERS SIMILARLY SITU A TED,                         )                                           --·- ·:'
                                                                             .
                                                      )
                              Plaintiff,              )
        V.                                            )      No.: 1:15-CV-06549-CM-RWL
                                                      )
 ACTA VIS, PLC, FOREST LABO RA TORIES,                )
 LLC, MERZ GMBH & CO. KGAA, MERZ                      )
 PHARMA GMBH & CO. KGAA, MERZ                         )
 PHARMACEUTICALS GMBH, AMNEAL                         )
 PHARMACEUTICALS, LLC, TEVA                           )
 PHARMACEUTICALS USA, INC., TEVA                      )
 PHARMACEUTICAL INDUSTRIES, LTD.,                     )
 BARR PHARMACEUTICALS, INC., COBALT                   )
 LABORATORIES, INC., UPSHER-SMITH                     )
 LABO RA TORIES, INC., WOCKHARDT                      )
 LIMITED, WOCKHARDT USA LLC, SUN                      )
 PHARMACEUTICAL INDUSTRIES, LTD., DR.                 )
 REDDY'S LABORATORIES LTD., and DR.                   )
 REDD Y'S LABO RA TORIES INC.,                        )
                                                      )
                              Defendants.             )
                   ___________                        )


ORDER PRELIMINARILY APPROVING END-PAYOR PLAINTIFF'S SETTLEMENT
WITH WOCKHARDT LIMITED, AND WOCKHARDT USA LLC, AND SETTLEMENT
 WITH AMNEAL PHARMACEUTICALS, LLC, UPSHER-SMITH LABO RA TORIES,
          LLC, and SUN PHARMACEUTICAL INDUSTRIES, LTD.


       WHEREAS, on June 10, 2019, End-Payor Plaintiff, Sergeants Benevolent Association

Health & Welfare Fund, on behalf of itself and the proposed End-Payor Class for purposes of a

Settlement Class (the "EPP Class") and Defendants Wockhardt and Wockhardt USA LLC

(together, the ''Wockhardt Defendants"), entered into a settlement agreement (the "Wockhardt

Settlement"), which sets forth the terms and conditions of the parties' proposed settlement and

the release and dismissal with prejudice of EPP Class' claims against the Wockhardt Defendants,
          Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 2 of 8



       WHEREAS, on June 25, 2019, End-Payor Plaintiff, Sergeants Benevolent Association

Health & Welfare Fund, on behalf of itself and the proposed End-Payor Class for purposes of a

Settlement Class (the "EPP Class") and Defendants Amneal Pharmaceuticals, LLC, Upsher-Smith

Laboratories, LLC, Sun Pharmaceutical Industries, Ltd. (together, the "Amneal-Upsher-Smith-

Sun Defendants"), entered into a Settlement Agreement (the "Amneal-Upsher-Smith-Sun

Settlement"), which sets forth the terms and conditions of the parties' proposed settlement and

the release and dismissal with prejudice of EPP Class' claims against the Amneal-Upsher-Smith-

Sun Defendants;

       WHEREAS, on August 15, 2019, Plaintiff filed a Motion for Preliminary Approval of

Proposed Class Action Settlements with the Wockhardt Defendants and the Amneal-Upsher-

Smith-Sun Defendants ("EPPs' Motion"), requesting the entry of an Order. (i) preliminarily

approving the respective Settlements; (ii) certifying the EPP Class for purposes of the respective

Settlements pursuant to Fed. R. Civ P. 2S; (iii) staying EPP's litigation against the Wockhardt

Defendants and the Amneal-Upsher-Smith-Sun Defendants; (iv) approving AB. Data, Ltd. as the

notice/ claims administrator; (v) appointing Bank Leumi Escrow agent (vi) designating the

named Plaintiff as Class Representative for the EPP Class; and (vii) designating Marvin A Miller

and Lori A. Fanning of Miller Law LLC and Peter Safirstein and Elizabeth Metcalf ofSafirstein

MetcalfLLP, as Co-Lead Class Counsel; (viii) approving Bank Leumi USA as Escrow Agent; (ix)

deferring notice to the Class; and (x) staying all proceedings between Plaintiff and the Wockhardt

Defendants and Plaintiff and the Amneal-Upsher-Smith-Sun Defendants other than as provided

for in the respective Settlement Agreements. Copies of the Wockhardt Settlement Agreement

and the Amneal-Upsher-Smith-Sun Settlement Agreement are attached as Exhibits I and 2

respectively to the Joint Declaration of Marvin A. Miller and Peter Safirstein in support of EPP's

Motion;


                                                2
        Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 3 of 8



       WHEREAS, the Wockhardt and Amneal-Upsher-Smith-Sun Defendants do not oppose

Plaintiffs request;

       WHEREAS, the Court is familiar with and has reviewed the record in this case and has

reviewed the Wockhardt and Amneal-Upsher-Smith-Sun Settlement Agreements, and finds

good cause for entering the following Order.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

Certification of the Proposed EPP Class for Purposes of the Wockhardt and Amneal-
Upsher-Smith-Sun Defendants' Settlements


       The Court makes the following determinations as required by Rule 23 solely m

connection with the proposed Settlements:

       1.       Pursuant to Fed. R. Civ. P. 23(c)(l)(B), both Settlement Classes are defined as:

                 All persons or entities in the United States and its territories who
                 indirectly purchased, paid and/or provided reimbursement for
                 some or all of the purchase price for branded Namenda IR 5 or l 0
                 mg tablets, or Namenda XR capsules, for consumption by
                 themselves, their families. or their members, employees.
                 insureds, participants, or beneficiaries, other than for resale, at
                 any time during the period from April 14, 2010 and continuing
                 until the anticompetitive effects of [Settling Defendants']
                 unlawful conduct ceases (the "Class Period").


       The following persons or entities are excluded from the proposed Wockhardt Settlement

Class and the proposed Amneal-Upsher-Smith-Sun Class:

            (a) Defendants and their respective subsidiaries and affiliates; (b) fully insured health
            care plans (i.e., health care plans that purchased insurance from a third-party payer
            covering 100% of a plans reimbursement obligation to its members); (c) all persons or
            entities that purchased branded Namenda IR 5 or 10 mg tablets, or Namenda XR
            capsules for purposes of resale or directly from a Defendant; (d) insured individuals
            covered by plans imposing a flat dollar co-pay that was the same dollar amount for
            generic as for brand drug purchases; (e) pharmacy benefit managers without capitation
            contracts; (f) all judges presiding in this case and all counsel of record; and (g) all
            federal or state governmental entities, excluding cities, towns or municipalities with
            self-funded prescription drug plans.

                                                  3
        Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 4 of 8



       2.      The EPP Class has thousands of members geographically dispersed throughout

the United States and its territories. Pursuant to Rule 2S(a)( 1), the Court determines that the

EPP Class is so numerous that joinder of all members is impracticable.

       S.      Pursuant to Fed. R. Civ P. 2S(c)(l)(B), the Court determines that, in connection

with and solely for purposes of settlement, the following issues relating to claims (expressed in

summary fashion) and/ or defenses posed by Defendants present common, class-wide questions:

               a.       Whether the conduct challenged by the EPP as anticompetitive in EPP's

Second Amended Consolidated Class Action Complaint (ECF No. 265) ("CAC") constitutes an

unlawful restraint of trade and monopolization and violates state antitrust, consumer protection,

and unjust enrichment law;

               b        Whether    the challenged conduct substantially affected         interstate

commerce and caused antitrust injury-in-fact to the EPP Class, in the nature of overcharges paid

indirectly by the EPP Class for brand or generic Namenda; and

               c.       The amount of overcharge damages, if any, owed to the EPP Class in the

aggregate.

       The Court finds and determines that the foregoing class-wide issues relating to claims

and/or defenses are questions oflaw or fact common to the EPP Class that satisfy Rule 2S(a)(2).

       4.      The Sergeant Benevolent Association Health & Welfare Fund is hereby appointed

as representative of the Class, for the following reasons:

               a.       The Plaintiff alleges on behalf of the EPP Class the same manner of injury

from the same course of conduct that they complain of, and the Plaintiff asserts on its own behalf

the same legal theory that it asserts for the EPP Class. The Court, therefore, finds and determines

that the Plaintiffs claims are typical of the claims of the proposed EPP Class within the meaning

of Rule 2S(a)(S); and


                                                 4
           Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 5 of 8



               b.       Pursuant to Rule 23(a)(4), the Court finds and determines, that Plaintiffs

interests in connection with settlement do not conflict with the interests of absent members of

the EPP Class       All of the members of EPP Class share a common interest in proving the

Defendants' alleged anti-competitive conduct, and all members of the EPP Class share a common

interest in recovering the overcharge damages sought in the CAC. Counsel for Plaintiff are well-

qualified to represent the EPP Class in this case, given their experience in prior cases and the

vigor with which they have prosecuted this action thus far.

       5       Pursuant to Rule 2S(b )( S), the Court determines that, in connection with and

solely for purposes of settlement, common questions oflaw and fact predominate over questions

affecting only individual members of the EPP Class. The class-wide claims alleged by the EPP

Class, the defenses asserted by Defendants, the issues in this action that are su~ject to generalized

proof, which are thus applicable to the EPP Class as a whole, predominate over those issues that

are subject only to individualized proof

       6       Also pursuant to Rule 2S(b)(S), the Court determines that, in connection with and

solely for purposes of settlement, a class action is superior to other available methods for the fair

and efficient adjudication of this action. The Court also believes that there are no disabling

manageability problems presented.

       7.      Pursuant to Fed. R. Civ. P. 2S(c)(l)(B) and 2S(g), the Court, having considered the

factors provided in Rule 2S(g)( I )(A), hereby appoints the following counsel as Co-Lead Counsel

for the End-Payor Settlement Classes ("Plaintiffs' Co-Lead Class Counsel") consistent with the

Court's Order dated June 4, 2019 (ECF No. 267), and the duties and responsibilities described in

that Order·


Marvin A. Miller
Lori A. Fanning
MILLER LAW LLC

                                                  5
         Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 6 of 8



115 South LaSalle Street, Suite 2910
Chicago, IL 60603
Tel: (312) 332-3400
Email: mmiller@millerlawIle.com
Email: lfanning@millerlawllc.com

Peter Safirstein
Elizabeth Metcalf
Safirstein Metcalf LLP
350 5th Ave, 59 th Floor
New York, NY 10118
Emai 1: psafirstein@safirsteinmetcalf.com
Email: emetcalf@safirsteinmetcalf.com


Co-Lead Counsel for the EPP Class


                                       JURISDICTION

       8.      This Court has jurisdiction to enter this Order The Court has jurisdiction over

the subject matter of this action and over all parties to the action, including all members of the

EPP Class.




                                                6
            Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 7 of 8



                              APPROVAL OF SETTLEMENTS

       9.       The terms of the Wockhardt Settlement dated June 10, 2019, and the Amneal-

Upsher-Smith-Sun Settlement dated June 25, 2019 are hereby preliminarily approved. This

Order incorporates the Wockhardt Settlement and the Amneal-Upsher-Smith-Sun Settlements,

and terms used in this Order that are defined in those Settlements have the same meanings. The

Settlements were entered into after arm's-length negotiations by experienced counsel on behalf

of the EPP Class. The Court preliminarily finds that the Wockhardt Settlement and the Amneal-

Upsher-Smith-Sun Settlement are fair, reasonable and adequate, and in the best interests of the

FPP Class, pursuant to Rule 23 of the Federal Rules of Civil Procedure, and warrants preliminary

approval.

       10.      Bank Leumi USA is hereby approved as Escrow Agent pursuant to the Wockhardt

Settlement and the Amneal-Upsher-Smith-Sun Settlement.

       11.      Pending further Order of the Court, all litigation activity against the Wockhardt

Defendants and the Amneal-Upsher-Smith-Sun Defendants on behalf of EPP Class is hereby

stayed, other than as provided for in the Settlement Agreement, and all hearings, deadlines, and

other proceedings related to EPPs' claims against those Defendants, other than those incident to

the settlement process, are hereby taken off calendar. The stay shall remain in effect until further

order of this Court

        12.     In the event that either the Wockhardt Settlement or the Amneal-Upsher-Smith-

Sun Settlement fails to become effective in accordance with its terms, or if an Order granting

final approval to the either Settlement and dismissing EPP's claims against those Defendants

with prejudice is not entered or is reversed, vacated, or materially modified on appeal, this Order

shall be null and void.




                                                 7
           Case 1:15-cv-06549-CM-RWL Document 284 Filed 09/10/19 Page 8 of 8



         IS     In the event that either the Wockhardt Settlement or the Amneal-Upsher-Smith-

Sun Settlement is terminated, not approved by the Court, or the respective Settlement does not

become final pursuant to the terms of the respective Settlement, litigation against           those

Defendants shall resume in a reasonable manner as approved by the Court.

         14.    Nothing herein shall be deemed an admission by the Wockhardt Defendants or

the Amneal-Upsher-Smith-Sun Defendants of any wrongdoing or any unlawful conduct, and

nothing herein shall be deemed to constitute a waiver by the Wockhardt Defendants or the

Amneal-Upsher-Smith-Sun Defendants of any right to contest, should the litigation resume

against the Wockhardt Defendants or the Amneal-Upsher-Smith-Sun Defendants.

         I 5.   The Court retains exclusive jurisdiction to consider all further matters arising out

of or connected with the Settlement Agreement.

                                DEFERRAL OF NOTICE PLAN

         16.    Notice to members of the Class shall be deferred as provided in the Wockhardt

Settlement and the Amneal-Upsher-Smith-Sun Settlement A.B. Data, Ltd., is appointed as

Notice/ Claims Administrator.




Dated,   /ffe ~ .                  2019
                                              Colleen McMahon
                                              Chief Judge
                                              U.S. District Court for the Southern District of
                                              New York




                                                  8
